FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
RCE filed on 7/14/2021; Amendment filed on 2/25/2022.
Amendment filed on 3/2/2021.
Application filed on 9/24/2020 with effective filing date of 9/2/2014 based on ancestral applications 14/839916, 15/627069 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-18 are pending. 
Claims 1, 7, 13 are independent claims.
In the amendment, claims 1, 7, 13 have been amended.
Claims 19-21 have been cancelled.
The claim objections to claims 6, 12, 18 are respectfully withdrawn in light of the amendment.
The claim rejections to claims 1-21 based on 35 USC §112(a) are respectfully withdrawn in light of the amendment.

Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 7, 13 as well as cancellation of claims 19-21 in the amendment filed on 2/25/2022.
	The claim objections to claims 6, 12, 18 are respectfully withdrawn in light of the amendment.
	The claim rejections to claims 1-21 based on 35 USC §112(a) are respectfully withdrawn in light of the amendment.

	Applicant’s arguments filed 2/25/2022 have been fully considered but they are directed to newly amended language which is now rejected in light of new arts Lush and Hwang.

Information Disclosure Statement

	The information disclosure statement(s) (IDS) submitted on 1/7/2022, 1/19/2022, 1/28/2022, 2/11/2022, 3/2/2022, 3/16/2022, 4/13/2022, 4/20/2022, 4/28/2022, 5/10/2022, 6/2/2022 was/were filed after the mailing date of the Non-Final Office Action on 12/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 11-14, 17-18 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Rottler et al. (US Pub 20100062905, hereinafter Rottler, from IDS), in view of Lush et al. (US Pub 20130345978, hereinafter Lush, from IDS), and Hwang et al. (US Pub 20150081059, hereinafter Hwang, from previous 892 dated 12/15/2020).

Per claim 1, Rottler teaches:
An electronic device, comprising: ([0040-0042] Fig. 1A shows a receiving device 103 which can be a mobile device such as an iPhone);
	a touch-sensitive display; ([0043, 0047] Fig. 1B: receiving device can have touch screen as input);
	one or more processors; and ([0043, 0049] Fig. 1B: device includes control circuitry 160 which include processor);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0043, 0049] Fig. 1B: device includes control circuitry 160 which include memory and storage component 161);
		receiving activity data corresponding to physical activity performed by a user of the electronic device; and ([0031] sensors attached to user can send user workout information to receiving device to be stored in workout template created by users);
		displaying, on the touch-sensitive display, a first user interface that includes concurrent display of: ([0101] Fig. 15 illustrates a workout history GUI);
			a visual indication of at least a portion of the activity data: and ([0101] Fig. 15: Fig. 15 shows previously completed workouts information such as 2130-2160);
			an achievement menu user interface object; ([0101] Fig. 15: Fig. 15 shows a “Personal Bests” menu option);
		…
		while displaying the first user interface, detecting user input corresponding to selection of the achievement menu user interface object; and ([0104] upon selection of the “Personal Bests” menu option 2120, Fig. 17 shows a list of workout achievements);
		in response to detecting the user input:
			displaying, on the touch-sensitive display, a second user interface including the achievement user interface object, wherein display of the achievement user interface object includes: ([0104] upon selection of the “Personal Bests” menu option 2120 in Fig. 15, the user interface changes to display a list of workout achievements as shown in Fig. 17);
				in accordance with a determination that the activity data indicates that a set of achievement criteria are met, … displaying the achievement user interface object with a first visual characteristic; and ([0104] among the user’s past workout, the personal best for custom workout goals such as distance, “1K”, “3K”, or most calories burned, etc.; Fig. 17 shows best run for “1K”, “3K”, etc. with associated time);
				in accordance with a determination that the activity data indicates that the set of achievement criteria are not met, displaying the achievement user interface object with a third visual characteristic, different from the second visual characteristic. ([0104] if the user has no personal best value for a given entry, such as 2380, 2390 in Fig. 17, the entry is left blank).

		Although Rottler teaches displaying various personal bests and achievement objects ([0104] Fig. 17 personal bests) with different visual characteristics for meeting achievement criteria (Fig. 17 shows time for best run for various distance; i.e., 1K  5’33’’) or not meeting achievement criteria (Fig. 17, Half Marathon --), but Rottler does not teach displaying an achievement object that appears in the same user interface for displaying portions of activity data, when the user meet a threshold a predetermined number of times; Lush teaches:
		in accordance with a determination that the activity data indicates that a set of achievement criteria are met, wherein the set of achievement criteria includes meeting a first activity threshold a predetermined number of times, displaying within the first user interface an achievement user interface object with a first visual characteristic; ([0100] Fig. 14B shows a Trophies section where a list of earned trophies are displayed, such as exceeding the goal by 10%, 50% - meeting the goal threshold 1.1, 1.5 times; where the trophies section is within user profile page with activity feed along with a list of records shown in Fig. 14A);
		in accordance with a determination that the activity data indicates that the set of achievement criteria are not met, forgoing to display within the first user interface the achievement user interface object; ([0100] Fig. 14A shows when user activity did not meet any goal, then no trophies are displayed in the Trophies section);
		Lush and Rottler are analogous art because Lush also teach GUI for tracking user workout activities with achievement awards. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Lush and Rottler before him/her, to modify the teachings of Rottler to include the teachings of Lush so that any achievements earned may be shown along with user activity feed interface. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to provide the user with an increased sense of accomplishments by showing trophies/achievements earned along with user activities. 

	Additionally, Rottler-Lush do not explicitly teach the same achievement object being displayed in two different interfaces; Hwang teaches once an achievement is earned, a badge is displayed to the user (Fig. 16), where the same badge is also shown among a list of all available badges (Fig. 18), along with grayed out available but unearned badges.
		Hwang and Rottler-Lush are analogous art because Hwang also teach GUI for tracking user workout activities with achievement awards. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hwang and Rottler-Lush before him/her, to modify the teachings of Rottler-Lush to include the teachings of Hwang so that user can see a list of all available awards that can be earned. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to provide a list of all available awards to the user to motivate the user to accomplish more. 

Per claim 2, Rottler teaches:
The electronic device of claim 1, wherein the achievement user interface object corresponds to a best workout, fastest run, longest run, and/or exercising for a consecutive, predetermined number of days. ([0104] Fig. 17 illustrates the best time workout for various distance).

Per claim 5, Rottler teaches:
The electronic device of claim 1, wherein the set of achievement criteria include a criterion that is met when an achievement associated with the achievement user interface object has been completed. ([0104] when the user has completely a particular type of workout, a personal best value can be selected from among the historical values, when the user has not completed a particular type of workout, no personal best value would be available for the entry).

Per claim 6, Rottler-Lush-Hwang further teaches:
The electronic device of claim 1, wherein the first visual characteristic includes the achievement user interface object in color and the second visual characteristic includes the achievement user interface object in grayscale.([0087, 0090] Fig. 10E animation/appearance of the achievement symbol may be different if the user exceeded the goal by various amounts, or if the user did not meet the goal; the examiner further notes that the different characteristics claimed are non-functional descriptive materials. MPEP § 2112.01(III.) cites “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art”).

Per claim 7, claim 7 is a medium claim (Rottler [0043, 0049] Fig. 1B: device includes control circuitry 160 which include memory and storage component 161) that contains limitations that are substantially the same as claim 1, and likewise rejected.

Per claim 8, 11-12, claims 8, 11-12 contain limitations that are substantially the same as claim 2, 5-6 respectively, and are likewise rejected.

Per claim 13, claim 13 is a method claim that contains limitations that are substantially the same as claim 1, and likewise rejected.

Per claim 14, 17-18, claims 14, 17-18 contain limitations that are substantially the same as claim 2, 5-6 respectively, and are likewise rejected.

Claim(s) 3-4, 9-10, 15-16 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Rottler et al. (US Pub 20100062905, hereinafter Rottler, from IDS), in view of Lush et al. (US Pub 20130345978, hereinafter Lush, from IDS), Hwang et al. (US Pub 20150081059, hereinafter Hwang, from previous 892 dated 12/15/2020), and Mestas (US Pub 20140244009, hereinafter Mestas, from IDS).

Per claim 3, Rottler-Lush-Hwang do not explicitly teach selection of the achievement object would display information corresponding to an achievement; Mestas teaches:
The electronic device of claim 1, wherein the one or more programs include instructions for: 168 115558384Attorney Docket No.: P23124USC4/77770000366204
	detecting a second user input corresponding to selection of the achievement user interface object; and ([0286] Fig. 82B illustrates a “Records” section 8209 with multiple records listings such as “Best Day”, selection of one of the category would cause the display of the corresponding record for that category);
	in response to detecting the second user input, displaying, on the display, information corresponding to an achievement associated with the achievement user interface object. ([0313]: selection of one of the best records may display detailed information including graph of user’s activity level and other statistics).
		Mestas and Rottler-Lush-Hwang are analogous art because Mestas also teaches GUI for organizing and displaying user workout information. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Mestas and Rottler-Lush-Hwang before him/her, to modify the teachings of Rottler-Lush-Hwang to include further teachings of Mestas so that the list of user’s bests are selectable to display associated workout statistics. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more detailed information on the achievement/record. 

Per claim 4, Rottler-Lush-Hwang-Mestas further teaches:
The electronic device of claim 3, wherein the information corresponding to the achievement associated with the achievement user interface object includes a date the achievement was completed, characteristics of the achievement, or both. (Mestas [0313-0314]: selection of one of the best record may display detailed information including graph of user’s activity level and other statistics such as shown in Fig. 89A, 89B, 89D).

Per claim 9-10, claims 9-10 contain limitations that are substantially the same as claims 2-4 respectively, and are likewise rejected.

Per claim 15-16, claims 15-16 contain limitations that are substantially the same as claims 2-4 respectively, and are likewise rejected.





Conclusion


The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176